Citation Nr: 1018260	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-07 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial increased rating in excess of 
10 percent for right (major) shoulder degenerative changes.  

2. Entitlement to an initial increased rating in excess of 
10 percent for left hip degenerative changes.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1981 to 
July 2007.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
granted service connection for degenerative changes of both 
shoulders, both elbows, and the left hip.  The assigned 
evaluation was 10 percent, effective August 1, 2007.  In 
April 2008, the Veteran filed a notice of disagreement.  

In April 2008, the Veteran requested that his file be 
transferred to Florida, where he had recently relocated.  The 
file reflects that this action was completed.  In January 
2009, the RO, inter alia, assigned separate evaluations for 
degenerative changes left hip (10 percent disabling effective 
August 1, 2007) and degenerative changes of the right 
shoulder (0 percent disabling).  In May 2009, the RO 
increased the initial rating of the right shoulder (major) 
degenerative changes to 10 percent (effective August 1, 
2007).  


FINDINGS OF FACT

1. The right (major) shoulder degenerative changes are 
manifested by pain and slight limitation of motion; there is 
no ankylosis, limitation of motion at shoulder level, or 
impairment of the humerus or clavicle or scapula.  

2. The left hip degenerative changes are manifested by pain 
and slight limitation of motion; there is no ankylosis, 
flexion limited to 30 degrees, or limitation of abduction 
motion lost beyond 10 degrees.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
the residuals of right shoulder (major) degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5200-5203 (2009).  

2. The criteria for an initial rating in excess of 10 percent 
for left hip degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5010, 5250-5255 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

On March 29, 2007, the Veteran was given notice of the 
information and evidence necessary to substantiate his claim 
under the Benefits Delivery at Discharge (BDD) Program; his 
signature acknowledging receipt of the notice is in the file.  
The Veteran stated he had no further evidence to submit.  
This document shows the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  The RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The March 2007 document also notified 
the Veteran of information regarding disability ratings and 
effective dates, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted, the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.  


II. Legal Criteria 

        A. Disability Evaluations in General 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  Also, the entire period on appeal is considered for 
the possibility of staged ratings.  Consideration will be 
given to the possibility of separate ratings for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2009).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be "a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

        B. The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the 


musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40 
(2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Degenerative arthritis is covered under DC 5003.  If 
established by X-ray findings, it is rated on the basis of 
limitation of motion under the appropriate diagnostic codes.  
38 C.F.R. § 4.71a, DC 5003 (2009).  Traumatic arthritis is to 
be rated under degenerative arthritis.  38 C.F.R. § 4.71a, 
DCs 5003, 5010.  When limitation of motion is noncompensable 
under the diagnostic codes, a rating of 10 percent is for 
application under each major joint or group of major joints 
affected by limitation of motion, to be combined, not added, 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is assigned.  A 
20 percent rating is assigned with the same involvement, plus 
occasional incapacitating exacerbations.  

        C. The Shoulders 

Under DC 5201, a 20 percent rating is assigned for limitation 
of the major arm motion for the following at shoulder level.  
38 C.F.R. § 4.71a, DC 5201 (2009).  A 30 percent rating is 
assigned for limitation of motion to midway between side and 
shoulder level.  Id.  A 40 percent rating is assigned for 
limitation of motion of the minor arm to 25 degrees from the 
side.  Id.  (The normal range of motion of shoulder for 
flexion and abduction is from 0 degrees at the side to 
180 degrees over head.  38 C.F.R. § 4.71, Plate I (2009).  
Shoulder level is at 90 degrees, and exactly midway between 
the side and shoulder level is at approximately 45 degrees.)  
In determining whether a veteran has limitation of motion to 
shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 
17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I.  

	D. The Hips 

DC 5252 provides a 10 percent rating for limitation of 
flexion of the thigh to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating 
where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, 
DC 5252 (2009).  Related to that code is DC 5253 which 
addresses impairment of the thigh.  A 10 percent rating is 
assigned when there is limitation of rotation of the thigh, 
and the Veteran cannot toe-out more than 15 degrees, or when 
there is limitation of adduction of the thigh, and the 
Veteran cannot cross the legs.  38 C.F.R. § 4.71a, DC 5253 
(2009).  When there is limitation of abduction, and motion 
lost beyond 10 degrees, then a 20 percent rating is assigned.  
Id.  

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2009).  

III. Analysis

	A. The Right Shoulder 

The Veteran contends in his February 2009 appeal that he did 
not show how painful his right shoulder was during his VA 
examination because he has learned to live with the pain.  He 
stated that his attached medical records showed continued 
limited flexion or abduction of the joint.  

Service treatment records show in a January 1988 service 
treatment record that the Veteran reported right shoulder 
pain on movement for the past 3 to 4 weeks.  He denied a 
history of trauma or chronic pain in right shoulder.  There 
was no locking or giving way of the shoulder.  Range of 
motion was full with complaints of pain in the deltoid area 
with abduction of the right shoulder.  No crepitance, 
dislocation, masses or increased heat in the affected area.  
The assessment was bursitis of the right shoulder.  In a 
January 1988 physical therapy consultation, the Veteran had 
right deltoid bursitis.  There was no trauma or injury but 
there was pain with movements like hair combing.  He 
complained of pain in abduction over 90 degrees.  There was 
no tenderness to palpation.  

In a February 2004 service treatment record, the Veteran 
reported joint pain in his shoulders and elbows that radiated 
from the elbow to the forearm.  He said it initially started 
6 months ago.  He said he couldn't hold things in one hand, 
he needed to use two.  He also said he was unable to do push 
ups.  He had tenderness to palpation around the 
acromioclavicular joint.  He had full range of motion and 
minimal pain with adduction.  The assessment was bilateral 
shoulder pain.  A profile from the same month shows no push 
ups were permitted.  

In a March 2004 service treatment record, the Veteran 
complained of bilateral shoulder pain, with the right worse 
than the left.  The pain had been present for 9 to 10 months.  
He had no history of trauma, no neck pain, no shooting pain.  
The pain typically came after doing push ups.  Physical 
examination showed the neck was normal and shoulder skin 
benign (no swelling or atrophy).  Active range of motion was 
normal bilaterally.  He had tenderness around the right 
acromioclavicular joint.  There was no impingement.  The 
glenohumeral joint was normal.  Overall, the shoulder 
examination was normal.  X-rays showed no impingement or bony 
abnormalities.  The assessment was shoulder pain or 
tendonitis.  

In June 2004, a record shows the Veteran had a follow up 
appointment for shoulder pain.  The pain was increased.  The 
glenohumeral joint and range of motion were normal.  Slight 
impingement was noted.  He requested and was given a magnetic 
resonance imaging report (MRI).  The assessment was shoulder 
pain while those results were pending.  

An August 2005 service treatment record shows the Veteran 
reported a history bilateral shoulder pain which had pretty 
much resolved.  He was initially diagnosed while in Turkey.  
He related he was seen by an orthopedic physician while 
there.  The Veteran suspected the symptoms were related to 
weight training (military presses and curls).  He currently 
had trouble doing push ups.  No trauma was reported.  He 
stated he did have X-rays and MRI's of the shoulders done in 
Turkey and was told they were unremarkable at the time.  
Physical examination revealed no deformity and tests were 
negative.  The assessment was a history of shoulder pain that 
resolved.  

In March 2006, X-rays of the shoulders revealed degenerative 
changes.  At the May 2007 general VA examination, shoulder 
baseline range of motion was intact.  

Tricare records show that in August 2008 the Veteran reported 
bilateral shoulder pain.  The right shoulder had no edema, 
discoloration, deformity, and the skin was intact.  He had no 
gross muscle atrophy.  He had positive tenderness to 
palpation acromioclavicular joint.   He had forward flexion 
to 180 degrees with painful arc starting at 120 degrees.  
Impingement was noted.  He had mild tenderness to palpation 
at the bicipital groove.  Bilateral shoulder impingement with 
degenerative joint disease of the left acromioclavicular 
joint and suspected in the right.  He was given injections.  

In December 2008, a Tricare record shows physical examination 
was the same as in August.  An X-ray of the right shoulder 
showed minimal degenerative changes at the acromioclavicular 
and acromion joints.  The Veteran stated he would like 
surgery, but wanted to wait until his doctor returned from 
deployment.  

In May 2009, the Veteran received a new VA examination for 
the joints.  The Veteran related his in-service shoulder 
problems.  He stated he had no specific injury, but developed 
shoulder pain after repetitive use.  He complained of a 
popping sensation and waking at night with pain.  He had 
stiffness and weakness; it was painful to lift overhead.  He 
denied any locking of the shoulder.  He had sharp to aching 
pain twice a month, with flare ups.  He had not been through 
surgery and did not wear a sling.  

The Veteran was currently working as a contractor.  He had no 
recommended bed rest or incapacitation over the past year.  
There was no impediment to his activities of daily living.  
He had no medication side affects.  A May 2009 X-ray of the 
right shoulder showed no acute process and mild 
acromioclavicular joint spurring.  

The Veteran was right-handed.  There was no evidence of any 
muscle atrophy or hypertrophy.  His right shoulder had no 
swelling or deformity.  He had minimal tenderness over the 
superior aspect of the joint.  There is pain associated with 
the range of motion with gravity and against resistance.  
Range of motion was as follows: 



Forward flexion
0-180 degrees
Abduction
0-180 degrees
External rotation
0-90 degrees
Internal rotation
0-85 degrees

Internal rotation was associated with mild pain.  Repetitive 
motion caused some increase in pain.  No fatigue, weakness, 
lack of endurance, or incoordination noted.  
Additional limitation due to flare ups was undeterminable.  

There was no discomfort or difficulty with range of motion 
testing or effusion, edema, erythema, tenderness, palpable 
deformities, or instability found except as noted.  An X-ray 
showed mild acromioclavicular joint spurring.  The diagnosis 
was right shoulder mild degenerative joint disease with 
stability.  

The Board does not find that an initial increased rating for 
the Veteran's right shoulder (major) degenerative changes is 
warranted.  The Board has reviewed all applicable codes for 
the Veteran's right shoulder disability.  Although all 
diagnostic codes have been considered, the Veteran has not 
shown to have ankylosis (DC 5200), impairment of the humerus 
(DC 5202), or impairment of the clavicle or scapula (DC 
5203).  

The Veteran is receiving a 10 percent evaluation under DC 
5003-5201.    While limitation of motion does not nearly 
approximate that required for a compensable evaluation under 
DC 5201, he does exhibit pain and minimal limitation of 
motion.  He is entitled to a 10 percent rating pursuant to DC 
5003 (x-ray evidence of arthritis and noncompensable 
limitation of motion) or 38 C.F.R. § 4.59 (pain and 
limitation of function warrants a minimal compensable 
evaluation for the joint affected and 10 percent is the 
minimal compensable evaluation for the shoulder.  See 
38 C.F.R. § 4.71a, DC 5203 (2009).  

The Board has considered functional loss and pain on use as 
required by DeLuca v. Brown, 8 Vet. App. 202, and notes that 
in the May 2009 rating, the RO increased the Veteran's rating 
in part due to these provisions.  At the May 2009 VA 
examination, the Veteran complained of pain and flare ups.  
No fatigue, weakness, lack of endurance, or incoordination 
noted.  There were also insufficient objective signs of 
deformity; swelling; instability; lack of coordination; and 
restricted or excess movement of the joint.  The Veteran 
claimed that his pain was more disabling than shown on recent 
VA examinations, but a longitudinal review of the record 
reflects a relatively consistent pattern of disablement and 
does not warrant more than the minimal compensable rating 
currently in effect.  A further increased rating under Deluca 
is not warranted.  See 38 C.F.R. § 4.45.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 
509-510, the Board has considered whether any staged ratings 
are appropriate.  In the present case, the Board finds that 
no staged ratings are warranted.  

As for a referral for extraschedular consideration, the Board 
finds that the evidence as a whole does not suggest that this 
case presents an exceptional or unusual disability picture 
such that the Veteran is unable to secure and follow 
substantially gainful employment due to his service-connected 
disability.  The Veteran did not report, nor does the 
evidence show that frequent hospitalizations occurred due to 
his right shoulder.  At the May 2009 VA examination, the 
Veteran reported no interference with the activities of daily 
living or his job due to his shoulder.  The Veteran has not 
shown in this case that his right (major) shoulder 
degenerative changes results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the schedule impractical or 
inadequate.  

Under these circumstances, there is no basis to assign a 
higher evaluation for the Veteran's right (major) shoulder 
degenerative changes (currently rated as 10 percent 
disabling).  The benefit of the doubt doctrine is not 
applicable here and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

	B. The Left Hip

The Veteran contends in his February 2009 appeal that the 
degenerative changes of the hip interferes with his job 
because he works with computers and must take long walks to 
get the hip to where it does not hurt in order to return to 
work.  The continued pain and degeneration of the hip 
prevented him from exercise for long periods of time.  This 
situation made it hard for him to maintain his health.  He 
stated that hip flexion was limited and warranted an 
increase.  

Service treatment records show in February 2005, the Veteran 
had an X-ray examination of the left hip due to recurrent 
pain and slight swelling of the greater trochanter.  It 
showed multiple pelvic phleboliths and mild degenerative 
supermedial narrowing of both femoral acetabular joints.  
There was no evidence of fracture or dislocation.  The 
impression was no significant abnormality.  

In March 2006, an X-ray showed an impression of minimal hip 
degenerative changes, stable compared with the last 
examination.  In September 2006, an orthopedic surgery note 
showed the Veteran had a history of left hip pain since 
February 2005, when he twisted while swinging a bat playing 
softball.  He felt like someone hit him in the hip with a 
ball and he fell to the ground in pain.  He sought treatment 
and used anti-inflammatories.  He went to physical therapy in 
May 2005.  A bulge on his left hip and a clicking sensation 
in the hip was noticed.  The Veteran reported constant pain 
in the left hip since the incident.  He reported having pain 
when he first arose from his chair and had to walk a few 
steps before his hips "smoothed out" and the pain 
decreased.  

On physical examination, the left hip skin was intact with 
lateral swelling.  There was no erythema or effusion.  The 
area was not tender to palpation.  He had normal range of 
motion, except with internal rotation.  He had some clicking 
with posterior subluxation of the femoral head when lying on 
his right side and abducting his hip against gravity.  His 
muscle strength was 5/5.  Sensation was grossly intact.  On 
X-ray examination, he had some hip joint space narrowing at 
the inferior aspect of the acetabulum.  An MRI of the left 
hip showed a negative impression.  

An October 2006 orthopedic clinic note showed the Veteran 
continued to have left hip pain.  The gluteus medius appeared 
to be significantly prominent and the Veteran associated this 
with swelling.  He was not tender over this region, but he 
was tender in the piriformis region.  There was no actual 
fascial defect that the clinician could be appreciated by the 
clinician.  He had no leg length discrepancy and had full 
range of motion.  The assessment was chronic fascial lata 
injury with abductor herniation of the left hip.  The 
clinician stated that although his was "cosmetically" an 
issue, he did not believe this was a functional deficit.  
Pyriformis syndrome was also assessed.  He was given an 
injection of this area and was to follow up with physical 
therapy.  

A November 2006 orthopedic clinic note showed the Veteran 
returned to discuss surgical options.  He had no restriction 
to hip range of motion.  He had asymmetry in the abductor 
region about the area of the fascial lata and gluteus medius.  
He remained tender in the pyriformis region.  He was intact 
neurovascularly.  The assessment was a chronic fascia lata 
injury, now two years old, and pyriformis syndrome.  

In December 2006, an orthopedic note shows the Veteran had 
full range of motion without significant discomfort.  He was 
not tender over the fascia lata region, but did have 
tenderness to palpation over the pyriformis region with 
reproduction of all his pain.  The assessment was pyriformis 
syndrome status post injection, questionable fascia lata and 
chronic hip injury.  In January, the Veteran's pain and 
symptoms continued.  The clinician had sent the Veteran to 
Dr. Gower for an independent assessment.  Treatment options 
were discussed.  Surgical intervention was offered with a 
fifty percent chance of alleviating pain with the exploration 
of his fascia lata greater trochanteric region, excision of 
the bursa, as well as release of the pyriformis muscle.  

A February 2007 orthopedic note shows the Veteran had an 
appointment one day after the surgery.  He had no significant 
pain and was doing well.  The operative report shows the 
piriformis tendon was isolated and transected.  A large 
bulbous greater trochanteric bursa was excised.  The gluteus 
medius had a normal contraction with no fascial herniation.  

At the May 2007 general VA examination, the report showed 
that no doctor prescribed bed rest or incapacitation within 
the past 12 months.  The Veteran's left hip bursectomy and 
history was recorded.  He took medication 2-3 times per week 
due to pain.  The pain improved slightly after the surgery.  
He was limited by not being able to run or walk for a long 
period of time.  His job required prolonged periods of 
sitting at a computer and he had to move about periodically 
to reduce hip pain.  A repeat X-ray from May 2007 revealed 
mild degenerative changes at the left hip.  

Physical examination revealed a normal posture and a limping 
gait on the left side.  There was no muscle atrophy, 
hypertrophy or tenderness.  Nerve, strength and sensation 
testing was normal.  Range of motion was as follows: 

Flexion
0-125 degrees
Extension
0-30 degrees
Abduction
0-45 degrees
Adduction
0-25 degrees
External Rotation 
(bilateral)
0-60 degrees
Internal Rotation 
(bilateral)
0-40 degrees

There was no discomfort or difficulty with range of motion 
testing.  No effusion, edema, erythema, tenderness, palpable 
deformity or instability was found.  The diagnosis was healed 
left hip with residual left leg limp and mild degenerative 
changes by X-ray.  It was noted that the Veteran would 
benefit from a light to moderate duty job due to his left hip 
condition; being sedentary or prolonged walking would 
increase symptomatology.  

An October 2007 Tricare note shows intermittent left hip pain 
post surgery.  He took medication at night to relieve pain.  
He had normal movement of all extremities.  He had pain with 
internal rotation.  He had tenderness to palpation over the 
greater trochanter.  Motor examination was normal.  The 
assessment was chronic localized joint pain in the hip, 
initially thought to be bursitis.  

Tricare records show in February 2008, Dr. Gower noted the 
Veteran continued to have left hip pain along the lateral and 
postolateral left hip and greater trochanter.  The Veteran 
complained of significant pain with hip flexion and internal 
rotation.  He had tenderness to palpation along the greater 
trochanter and posteriorly in the piriformis fossa.  Range of 
motion was as follows: 

Flexion
Greater than 90 degrees
Extension
Full
External Rotation
60 degrees
Internal Rotation
25 degrees

Dr. Gower noted that the Veteran refractory trochanteric 
bursitis and pyriformis syndromes had not appreciably 
improved after surgery (trochanteric bursal excision and 
piriformis release).  He did not think the Veteran would 
improve with any more surgery and advised the Veteran on 
stretching.  

At the May 2009 VA joints examination, the Veteran related 
the incident playing softball when he initially injured his 
left hip.  Since his surgery, he continued to have stiffness, 
occasional swelling, and aching pain.  He had daily pain and 
its intensity varied.  He had several injections, physical 
therapy and complained of pain with ambulation.  An X-ray of 
the left hip from May 2009 showed minimal spurring of both 
acetabular rims, otherwise, a negative hips study.  

Physical examination showed minimal tenderness noted over the 
hip joint.  There was minimal pain associated with range of 
motion with gravity and against resistance.  Range of motion 
was as follows: 

Flexion
0-120 degrees
Extension
0-30 degrees
Abduction
0-45 degrees
Adduction
0-25 degrees
External Rotation 
(bilateral)
0-60 degrees
Internal Rotation 
(bilateral)
0-40 degrees

Repetitive motion three times causes pain.  No fatigue, 
weakness, lack of endurance, or incoordination noted.  

Additional limitation due to flare ups was undeterminable.  
There was no discomfort or difficulty with range of motion 
testing or effusion, edema, erythema, tenderness, palpable 
deformities, or instability found except as noted.  
The examination cites a "[r]ight hip" X-ray as showing 
minimal spurring of both acetabular rims and otherwise 
negative hips.  As the X-ray report referred to both hips as 
being negative, this error is inconsequential.  The diagnosis 
was left hip post bursectomy with degenerative joint disease 
with stability.  

The Board does not find that the Veteran's left hip 
degenerative changes to warrant an increased rating.  
Although all diagnostic codes have been considered, the 
Veteran has not shown to have ankylosis (DC 5250), a flail 
joint of the hip (DC 5254), or impairment of the femur (DC 
5255).  

At no point has the Veteran's left hip shown to have flexion 
limited to 30 degrees, which is required for an increase 
under DC 5252.  The Veteran also was not shown to have 
impairment of the thigh with limitation of abduction and 
motion lost beyond 10 degrees.  This would warrant a 
20 percent rating under DC 5253.  

As for functional loss and pain on use, considerations under 
Deluca, the Board finds insufficient objective signs of 
deformity; swelling; instability; lack of coordination; and 
restricted or excess movement of the joint.  See 38 C.F.R. 
§ 4.45.  As a result, a further increased rating under Deluca 
is not warranted.  

The Board has considered the entire time period on appeal for 
staged ratings, but finds that none are warranted in this 
case.  Hart, 21 Vet. App. at 509-510.  

The Board also does not find extraschedular consideration 
appropriate in this case.  Although the Veteran has been 
hospitalized once due to his left hip, there has been no 
showing of frequent hospitalization.  The Veteran was 
currently working as a contractor.  He had no recommended bed 
rest or incapacitation over the past year.  There was no 
impediment to his activities of daily living.  His job 
required prolonged periods of sitting at a computer and he 
had to move about periodically to reduce hip pain.  The 
Veteran has not shown in this case that his left hip 
degenerative changes result in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the schedule impractical or 
inadequate.  38 C.F.R. § 3.321 (b)(1).  

A higher evaluation for the service-connected left hip 
degenerative changes is not warranted.  The benefit of the 
doubt doctrine is not applicable here and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An evaluation in excess of 10 percent for right (major) 
shoulder degenerative changes is denied.  

An evaluation in excess of 10 percent for left hip 
degenerative changes is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


